NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1171-20

FELICIA K. BINDLER,

           Plaintiff-Respondent,

v.

PAUL HIRA,

     Defendant-Appellant.
________________________

                    Submitted January 20, 2022 – Decided March 9, 2022

                    Before Judges Haas and Mitterhoff.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Monmouth County, Docket No. DC-002070-
                    20.

                    Paul Hira, appellant pro se.

                    Respondent has not filed a brief.

PER CURIAM

           In this landlord-tenant dispute, defendant Paul Hira appeals pro se from a

November 16, 2020 judgment against him in the amount of $14,452 plus court
costs. We affirm, substantially for the reasons set forth in Judge Daniel L.

Weiss's oral opinion. We add the following comments.

      On July 21, 2009, the parties entered into a lease agreement for a three-

story townhome. The lease required plaintiff to pay a one-and-a-half-month

security deposit of $3,375. Further, the lease required her to "pay an additional

[two months'] rent up front. Will be applied to the end." The lease did not

specify where the security deposit was being maintained, and defendant never

informed plaintiff of the location of the account. On August 9, 2009, plaintiff

paid the $3,375 security deposit and the $4,500 additional security, totaling

$7,875. She moved into the residence on August 10, 2009.

      In August 2018, plaintiff was given a thirty-day notice to vacate so

defendant could sell the property. Plaintiff moved out and had a final walk -

through inspection on September 15, 2018. Plaintiff recorded the walk-through,

which depicted defendant stating plaintiff had left the residence in good

condition. Plaintiff admitted she did not pay the $2,400 rent for September.

      On September 29, 2018, defendant drafted a statement listing damages to

the property which were allegedly discovered during an independent inspection

conducted on September 20, 2018. The statement listed damages including

termite infestation, garage and laundry room damage, garage door and frame


                                                                           A-1171-20
                                       2
damage, bathroom damage, and missing rear sliding doors.                   Defendant

calculated damage repair costs of $4,973.19 and a back-rent balance of

$4,530.65, less the cost of the security deposit with one percent interest of

$2,353.71,1 for a total balance owed of $7,150.13. Defendant's "calculations"

came     from    home    repair   estimate    websites   such   as   fixr.com     and

homeadvisor.com. Defendant did not pay anyone to make the repairs.

        On February 28, 2020, plaintiff filed a complaint alleging defendant failed

to return the security deposit and sought $12,292 in damages. On April 20,

2020, defendant answered and counterclaimed for unpaid rent, repairs, and

damages. On November 16, 2020, the parties appeared, both pro se, for trial.

        After hearing the testimony and reviewing the documents submitted by

the parties, the judge entered judgment in favor of plaintiff for $14,452 plus

court costs. The judge found that

              [t]he testimony of the defendant is simply not credible.
              Not at all. It almost appeared to the [c]ourt as if this
              defendant was making up his testimony as it went
              along. And in addition, as if he was creating documents
              to be used as exhibits for the [c]ourt. There is
              absolutely no proof whatsoever . . . that the alleged
              email that he submitted in his exhibits was ever sent to
              the plaintiff. The [c]ourt believes the plaintiff that she
              never received any documents whatsoever from the
              defendant.

1
    In this statement, defendant lists the security deposit as $2,250.
                                                                                A-1171-20
                                          3
      Further, the judge reasoned that the evidence "makes it abundantly clear

. . . that the plaintiff did not cause any of the damages." "In fact, [the evidence]

shows all the issues being caused by either the defendant himself, or perhaps by

the homeowner’s association." The judge noted that none of the claimed items

were even in plaintiff's control.

      Regarding the security deposit, the judge stated, "there was an extreme

amount that was from the inception of this agreement illegal." The judge found

"plaintiff was never notified about where the funds were maintained. And these

were never kept in a separate interest-bearing account, and she never received

her [thirty]-day notice after her departure from the home." The judge awarded

"damages of [$]7,875 times [two], which is [$]15,750," and added "the [seven]

percent interest of $1,102.50" for a total of "$16,852.50 less the September rent

unpaid of $2,400."

      On appeal, defendant presents the following arguments for our

consideration:

            POINT I

            TRIAL COURT ERRED IN GRANTING SUMMARY
            JUDG[]MENT      TO   PLAINTIFF BECAUSE
            PLAINTIFF FAILED TO PROVE THAT THE
            SECURITY DEPOSIT OF $3[,]375 AND THE
            $4[,]500 ([TWO] MONTHS ADVANCE PAYMENT
            OF RENT) WAS GIVEN ON THE SAME DAY[,]

                                                                              A-1171-20
                                         4
            AUGUST   9,  2009[,]           AND       WAS      ONE
            TRANSACTION.

            POINT II

            TRIAL COURT ERRED IN APPLYING THE LAW
            ACCORDING TO SECURITY DEPOSIT LAW
            46[:]8-21.1 RETURN OF DEPOSIT; DISPLACED
            TENANT; TERMINATION OF LEASE; CIVIL
            PENALTIES, CERTAIN.

            POINT III

            TRIAL COURT MADE AN ERROR IN THE FACTS
            OF THE CASE RESULTING IN KEY PIECE OF
            EVIDENCE NOT CONSIDERED BY THE COURT.

      When reviewing a decision in a non-jury trial matter, we "give deference

to the trial court that heard the witnesses, sifted the competing evidence, and

made reasoned conclusions." Griepenburg v. Twp. of Ocean, 220 N.J. 239, 254

(2015). "[W]e do not disturb the factual findings and legal conclusions of the

trial judge unless we are convinced that they are so manifestly unsupported by

or inconsistent with the competent, relevant and reasonably credible evidence

as to offend the interests of justice[.]" Seidman v. Clifton Sav. Bank, SLA, 205

N.J. 150, 169 (2011) (internal quotations omitted). In reviewing the judge's

findings, this court "do[es] not weigh the evidence, assess the credibility of

witnesses, or make conclusions about the evidence." Mountain Hill, LLC v.

Twp. of Middletown, 399 N.J. Super. 486, 498 (App. Div. 2008) (quoting State

                                                                          A-1171-20
                                       5
v. Barone, 147 N.J. 599, 615 (1997)). This court owes no deference, however,

to the judge's interpretation of the law and the legal consequences that flow from

established facts. Manalapan Realty, LP v. Twp. Comm. of Manalapan, 140

N.J. 366, 378 (1995).

      Pursuant to N.J.S.A. 46:8-21.2, a security deposit cannot exceed one and

a half times the amount of one month's rent. N.J.S.A. 46:8-19 requires that a

security deposit must be placed in a separate account and the landlord must

notify the tenant, in writing, of the name and address where the funds are being

held within thirty days of the receipt of the security deposit. Furthermore,

            [i]f the person receiving a security deposit fails to
            invest or deposit the security money in the manner
            required under this section or to provide the notice or
            pay the interest to the tenant as required under this
            subsection, the tenant may give written notice to that
            person that such security money plus an amount
            representing interest at the rate of seven percent per
            annum be applied on account of rent payment or
            payments due or to become due from the tenant . . . .

            [N.J.S.A. 46:8-19(c).]

Finally, pursuant to N.J.S.A. 46:8-21.1,

            [i]n any action by a tenant . . . for the return of moneys
            due under this section, the court upon finding for the
            tenant . . . shall award recovery of double the amount
            of said moneys, together with full costs of any action
            and, in the court’s discretion, reasonable attorney’s
            fees.

                                                                            A-1171-20
                                        6
      Guided by the well-established law, we conclude the judge's factual

findings are supported by the record and his legal conclusions are unassailable.

We therefore reject defendant's meritless arguments and affirm.

      To the extent we have not specifically addressed defendant's remaining

arguments, we find they lack sufficient merit to warrant discussion in a written

opinion. See R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-1171-20
                                       7